DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed on 10/17/2022 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al. (JP 2001304253 A; “Yoshimoto”) in view of Oh (U.S. P.G. Publication No. 2019/0185054 A1; “Oh”),  Yamada et al. (U.S. P.G. Publication No. 2005/0041898 A1; “Yamada”) and JP 5786731 B1 (“JP ‘731”).

Yoshimoto discloses:
Regarding claim 10:
A method of assembling an actuator assembly (¶ [0002], “spindle motors, rotary actuators”) comprising: 
pressing a first bearing (14) on to and over a linear actuator shaft (bearing 14 is first press-fit onto shaft 12;  ¶ [0012], “The rolling bearing device 20 provided with the bearings 14 and 15 sandwiching the outer ring spacer 18 is sandwiched from the side surface to press-fit the sleeve 12”; ¶ [0007], “A method for setting a preload of a rolling bearing device according to the present invention for achieving the above object is a method of setting a preload on a first member [i.e. bearing 14] having a first peripheral surface and outside the first member”; see ¶ [0012] defining the “first member” as including the inner ring 14a of the first bearing 14);
disposing a housing (11) over the linear actuator shaft and into abutment with the first bearing (housing 11 is radially disposed outside of the shaft 12, see in FIG. 1, and radially abuts the outer ring 14b of the first bearing 14; ¶ [0007], “A second member [i.e. housing 11] arranged concentrically and having a second peripheral surface facing the first peripheral surface [of the first bearing]. . . .”; see ¶ [0012] defining the “second member” as including the “housing 11” );
pressing a second bearing (15) over the linear actuator shaft and into abutment with the housing (¶ [0007], “A third member [i.e. bearing 15] having a third peripheral surface that is concentrically supported with the first and second members and has a third peripheral surface facing the second peripheral surface [of the housing]. . . . the third member is press-fitted into the first member by the feed member”; see ¶ [0012] defining the “third member” as including the “bearing 15”  ).
Yoshimoto discloses that its actuator assembly may be one of several types of actuator assemblies (¶ [0002], “Rolling bearings built into precision rotating parts such as spindle motors, rotary actuators, and rotary encoders used in VTRs, HDDs, LBPs, etc. have extremely high accuracy in order to prevent swinging motion and axial swinging.”) that would benefit from backlash reduction (¶ [0037], “By converting the preload amount from the resonance frequency in this way, it is possible to prevent noise vibration from occurring due to disturbance such as backlash”) .  However, it does not expressly disclose that the actuator assembly is a linear actuator assembly.
Oh teaches a linear actuator assembly (see rack and pinion assembly in FIG. 1 and particularly the bearings 151, 153, housing 180 and shaft 130 setup in FIG. 9;  the rack 109 moving linearly as indicated by the arrows illustrated therein, see also ¶ [0019], “pinion gear 111 an drack gear 112 that convert rotational force received from the steering shaft 102 into linear motion”) as a type of actuator that benefits from backlash reduction (¶ [0005], “a gap is created between the worm and the worm wheel due to abrasion as they are used, so that rattling noise is generated due to the backlash”; ¶ [0002], “the present embodiments relate to a reducer of an electric power steering apparatus capable of reducing the rattling noise caused by an increase in the backlash from wear of a worm and a worm wheel”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimoto such that the actuator assembly is a linear actuator assembly, as taught by Oh, as it is a type of actuator that benefits from backlash reduction.
Yoshimoto does not expressly disclose pressing the housing over the shaft and into abutment with the first bearing.
Yamada teaches pressing a housing (51 in FIG. 15; ¶ [0122], the housing 51 can be press-fitted to the bearing device 5”) over a shaft (52) and into abutment with a first bearing (5) as a known technique for disposing assembling a housing with a bearing assembly (¶ [0122]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimoto to include pressing the housing over the shaft and into abutment with the first bearing, as taught by Yamada, as it is a known technique for disposing assembling a housing with a bearing assembly.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Yoshimoto and Yamada are drawn to analogous/similar features i.e. the assembly of a bearing device, and would therefore recognize that modifying Yoshimoto in view of the known technique taught in Yamada as described supra would, with reasonable predictability, result in housing 11 being pressed fit with the first bearing 14.
Yoshimoto does not expressly disclose disposing a retaining ring over the shaft to retain a second bearing, wherein the retaining ring is formed of spring steel and is not in contact with the first bearing or the second bearing during normal operating conditions.
JP ‘731 teaches a retaining ring (40, 41) over a shaft (8b) to retain a second bearing (39), wherein the retaining ring is formed of spring steel (¶ [0028], “retaining ring 40 is formed by bending a wire rod made of a spring steel of stainless steel, a piano wire such as SWP-A or SWP-B (JIS G 3522), or the like, which is made of an elastic metal”; ¶ [0032], “washer 41 can be easily manufactured by press molding of various steel materials or the like”) and is not in contact with a first bearing (19; FIG. 11 depicts the retaining ring as being axially spaced away from the first bearing 19 during normal operating conditions) or second bearing during normal operating conditions (FIG. 4 depicts the rings 40, 41 as being axially spaced from and therefore not contacting second bearing components 39, 19, 23, 21) for the purpose of supporting the bearing in the event of a collision (¶ [0012], “The retaining ring is locked in a locking groove formed in an outer peripheral surface of the steering shaft so as to position a portion of the bearing close to the inner diameter of the bearing in the axial direction with respect to the steering shaft and to support the bearing so as to be displaceable in the axial direction with respect to the steering shaft when an impact load in the axial direction is applied”; ¶ [0035], “the presence of the washer 41 can more reliably prevent the separation load from varying during the primary collision”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimoto to include a retaining ring over the shaft to retain a second bearing, wherein the retaining ring is formed of spring steel and is not in contact with the first bearing or the second bearing during normal operating conditions, as taught by JP ‘731, for the purpose of supporting the bearing in the event of a collision and since it has been held to be within the general skill of a worker in the art to select a known material (spring steel) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Yoshimoto as modified above further teaches the following:
	Regarding claim 11:
The method of claim 10, further comprising dynamically controlling a press system during the assembly method (¶ [0040], “when the third member is fitted and press-fitted into the first member of the rolling bearing device, the change in the press-fitting load due to the feed member is detected. As a result, while detecting the axial movement that occurs in the third member, it feeds in the highspeed mode, and when the axial movement is detected, the feed speed is switched from the high-speed mode to the low-speed mode, and the rolling bearing device is added while feeding in the low-speed mode. Shake and detect the resonance frequency of the rolling bearing device. The transmission is continued until the detected resonance frequency reaches the finish resonance frequency corresponding to the preload amount to be set, and the feed is stopped when the detected resonance frequency matches the finish resonance frequency. Therefore, even if there is a gap or the like between the rolling bearing device and the member for fitting and press-fitting the rolling bearing device, it can be sent in a short time in the highspeed mode, and when the third member starts to move, the mode is switched to the lowspeed mode. The resonance frequency of the rolling bearing device can be set with high accuracy, and the preload amount can be set quickly by continuous automatic control. Therefore, it is possible to set a highly productive and accurate preload” [emphasis] thereby indicating dynamic control of the press system)
Regarding claim 12:
The method of claim 11, wherein dynamically controlling the press system monitors the press load using a piezo-electric load cell system (22, 25; ¶ [0013], “the lower vibration device 22 fixed on the load cell 21 and composed of a piezoelectric element”).
Regarding claim 13:
The method of claim 12, further comprising providing feedback to the press controller to deliver a desired preload to the linear actuator leadscrew assembly (¶ [0040], “when the third member is fitted and press-fitted into the first member of the rolling bearing device, the change in the press-fitting load due to the feed member is detected. As a result, while detecting the axial movement that occurs in the third member, it feeds in the highspeed mode, and when the axial movement is detected, the feed speed is switched from the high-speed mode to the low-speed mode, and the rolling bearing device is added while feeding in the low-speed mode. Shake and detect the resonance frequency of the rolling bearing device. The transmission is continued until the detected resonance frequency reaches the finish resonance frequency corresponding to the preload amount to be set, and the feed is stopped when the detected resonance frequency matches the finish resonance frequency. Therefore, even if there is a gap or the like between the rolling bearing device and the member for fitting and press-fitting the rolling bearing device, it can be sent in a short time in the highspeed mode, and when the third member starts to move, the mode is switched to the lowspeed mode. The resonance frequency of the rolling bearing device can be set with high accuracy, and the preload amount can be set quickly by continuous automatic control. Therefore, it is possible to set a highly productive and accurate preload” [emphasis] thereby indicating setting a preload via feedback).
Response to Arguments
Applicant’s amendments to the claims filed 10/17/2022 have been fully considered and have required a new grounds of rejection is made in view of JP ‘731, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656